Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant has amended the application to over the applied prior art of references. The cited prior art of references alone or in combination fails to discloses or provide any motivation of “…wherein one of the first and second separating layers includes at least one of SiO2 and silicon nitride and the other of the first and second separating layers includes at least one noble metal, and wherein said at least one step reducing the initial adhesion force of the interface between the first and second separating layers includes the implementation of at least one heat treatment at a temperature modifying a stress of the noble metal.” Regarding claim 19 the cited prior art of reference alone or in combination fails to disclose or provide any motivation of “…wherein the at least one material includes lead, the one of the first and second separating layers includes SiO2, and said at least one step reducing the initial adhesion force of the interface between the first and second separating layers includes the implementation of at least one heat treatment forming, at the interface between the first and second separating layers, an alloy of lead and SiO2 in liquid phase, then of a cooling forming cavities at the interface between the first and second separating layers.” The benefit of doing so would have been to improve the transferring at least one layer of material from a first substrate to a second substrate during production of piezoelectric and/or pyroelectric and/or ferroelectric transducers or components comprising MIM type and/or coplanar capacitors. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1, 3 and 5-19 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746